Citation Nr: 1531298	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  92-00 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for substance abuse disorder as secondary to the service-connected left shoulder disability and bipolar disorder.  

2.  Entitlement to service connection for residuals of hepatitis, to include liver damage.  

3.  Entitlement to an initial rating higher than 30 percent for bipolar disorder for the period from December 18, 2000 through January 16, 2006.  

4.  Entitlement to an initial rating higher than 50 percent for bipolar disorder for the period since January 17, 2006.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from November 1977 to October 1985.  He died in January 2012; the appellant is the Veteran's surviving spouse, and she has been substituted by the RO to complete the processing of the deceased Veteran's appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from RO rating decisions.  

The Board notes that the issue of entitlement to service connection for a substance abuse disorder, to include as secondary to a service-connected left shoulder disability, as well as the issue of entitlement to service connection for residuals of hepatitis, to include liver damage, were both previously denied by the Board in an August 1994 decision.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 1995, the parties (the Veteran and the VA Secretary) filed a joint motion which requested that the Board's decision be vacated and remanded.  A July 1995 Court order granted the motion.  

During this appeal, the Veteran was afforded hearings before Veterans Law Judges in April 1992, December 2000, and in May 2009.  Because the Veterans Law Judges who chaired the April 1992 and December 2000 Board hearings were no longer employed by the Board, in December 2011, in light of the decision of the Court in Arneson v. Shinseki, 24 Vet. App. 379 (2011), the Veteran was afforded another Board hearing before two additional Veterans Law Judges.  The three current Veterans Law Judges will participate in this decision.  Id.  

In an April 2012 decision, the Board dismissed the claim due to the death of the Veteran.  The appellant has since been substituted to complete the processing of the deceased Veteran's appeal.  See 38 U.S.C.A. § 5121A (West 2014).  Therefore, the claim is properly before the Board for appellate consideration.

The issues of entitlement to initial ratings higher than 30 percent for a bipolar disorder for the period from December 18, 2000, to January 16, 2006 and in excess of 50 percent from January 16, 2006 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Substance abuse disorder was caused by the service-connected left shoulder disability and bipolar disorder.

2.  In December 2011, prior to the promulgation of a decision in the current appeal, the Veteran requested that his claim for service connection for residuals of hepatitis, to include liver damage, be withdrawn from appellate review.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for substance abuse disorder, as secondary to the service-connected left shoulder disability and bipolar disorder, have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  The criteria for the withdrawal of the Substantive Appeal with respect to service connection for residuals of hepatitis, to include liver damage, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Substance Abuse Disorder

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2014).

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Service connection on a direct basis for substance abuse is precluded.  There is a limited exception to this doctrine when there is clear medical evidence establishing that alcohol or drug abuse was acquired as secondary to a service-connected disability, itself not due to willful misconduct.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

The service treatment records show that the Veteran was in a motorcycle accident in July 1979 in which he sustained injury to the left shoulder and that he was subsequently prescribed Percocet.  August 1990 VA treatment records state that the Veteran had an 11 year history of drug abuse and that he was using heroin.  April 1992 VA treatment records indicate that the Veteran began opioid use when it was prescribed for his shoulder injury.  He stopped using from 1981 to 1988 but had since used heroin and was seeking treatment for dependence.  At March 1994 VA treatment the Veteran reported an increase in manic symptoms with a decrease of his methadone dosage.  The treating provider noted that the Veteran's bipolar disorder increased the potential to engage in illicit drugs.  At February 1995 VA treatment the Veteran indicated having thought that only heroin could help his depression.  Subsequent VA treatment records show continued substance abuse.  The Veteran's representative argued at the May 2009 hearing that the initial substance abuse disorder was due to the in-service left shoulder injury, and therefore the 1988 relapse was related to the service-connected left shoulder disability.

The Veteran had a VA psychological examination in February 2010 at which he said that he was asked to attend substance abuse treatment by his supervisor during his military service and that he completed two weeks of outpatient treatment in 1980.  He was diagnosed with alcohol dependence in 1982 but was shipped out before he could undergo the recommended inpatient detoxification and rehabilitation.  He continued to drink until his discharge from the Navy in 1985.  The Veteran reported that he abused opioids after being prescribed Percocet during service for left shoulder pain.  He said that he stopped buying opioid medications in 1999, although the examiner noted sporadic use until 2005 and that the Veteran had been discharged from a VA opioid treatment program in 2000 due lack of effect.  It was also noted that on at least two occasions the Veteran had been diagnosed with cocaine dependence while hospitalized for treatment for bipolar disorder and opioid dependence.   The Veteran was taking oral morphine and methadone for treatment of chronic pain and diazepam for chronic anxiety, and he said that with these medications he did not need to buy illegal opiates or drink alcohol.  

The examiner diagnosed the Veteran with opioid dependence, in remission, and alcohol dependence, in long-term remission.  He opined that the Veteran initially abused opioid medication in an effort to reduce chronic pain related to the service-connected shoulder injury.  It was noted that the Veteran bought illegal opioids after being prescribed Percocet for shoulder pain.  The examiner was unable to establish and clear relationship between the Veteran's bipolar disorder and his substance abuse disorders.  The Veteran said that he used alcohol and opiates to reduce chronic pain and not to decrease symptoms of depression or mania.

Dr. Stephen C. Padnes, a private physician, wrote in December 2011 that he had treated the Veteran for chronic pain syndrome and bipolar disorder since January 2005, and that the Veteran was compliant with the treatment regimen.  Dr. Padnes felt that within a reasonable degree of medical certainty the Veteran's substance abuse disorder, which started during military service, was an integral part of the service-connected bipolar disorder.  He noted that 50 percent of patients diagnosed with bipolar disorder have a history of substance abuse, including excessive use of alcohol and drugs.  The Veteran's bipolar illness exacerbated the use of opioids, which were originally prescribed, and the misuse of alcohol.  The interaction of the substance use disorders and bipolar disorder was bidirectional and complex because once substance use disorder occurs as a symptom of bipolar disorders, substance abuse exacerbates bipolar illness.

The Veteran testified at the December 2011 hearing that his substance abuse disorder began during service when he was given Percocet after breaking his left shoulder in a motorcycle accident.  He self-medicated after he could not get pain medication by prescription. 

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's substance abuse is secondary to his left shoulder disability and bipolar disorder.  It is noted that while the substance abuse was in remission from 2005, Dr. Padnes wrote that the Veteran received prescription opiates that were carefully monitored and that the Veteran was in compliance with the treatment program.  Furthermore, substance abuse occurred during the pendency of the Veteran's claim prior to 2005.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (A Board finding that the Veteran had the disability "at some point during the processing of his claim," can satisfy the service connection requirement for manifestation of current disability.).

Resolving the benefit of the doubt in the Veteran's favor, service connection for substance abuse as secondary to service-connected left shoulder disability and bipolar disorder is granted.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



B.  Hepatitis, to Include Liver Damage

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2014).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  At the December 2011 Board hearing, the Veteran withdrew the issue of service connection for hepatitis, to include liver damage.  Thus, there are no allegations of error or fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider the appeal in this matter.


ORDER

Entitlement to service connection for substance abuse disorder as secondary to service-connected left shoulder disability and bipolar disorder is granted

The appeal as to the issue of entitlement to service connection for residuals of hepatitis, to include liver damage, is dismissed.


REMAND

Regarding the claim for increased evaluations for bipolar disorder, a January 2011 RO decision granted service connection for bipolar disorder, and assigned a 30 percent rating for December 18, 2000 through January 16, 2006, and a 50 percent rating for the period since January 17, 2006.  At the December 2011 Board hearing, the Veteran expressed disagreement with the assigned ratings.  However, a review of the record shows that the RO has not issued a Statement of the Case (SOC) with respect to this issue.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC to the appellant.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the appellant a statement of the case on the claim of entitlement to increased initial evaluations for bipolar disorder, to include notification of the need to timely file a Substantive Appeal to perfect the appeal on this issue.  Allow her an opportunity to respond.















	(CONTINUED ON NEXT PAGE)



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_____________________________	_________________________________
       MICHAEL E. KILCOYNE  	 	JONATHAN B. KRAMER
            Veterans Law Judge                                       Veterans Law Judge
        Board of Veterans' Appeals                          Board of Veterans' Appeals



__________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


